                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CAMERON SHAW,                                   Case No. 19-cv-03878-KAW
                                   8                      Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9                 v.                                    APPLICATION FOR STAY AND
                                                                                           EARLY EVALUATION CONFERENCE
                                  10       SPARKY'S RESTAURANT COMPANY,
                                                                                           Re: Dkt. No. 7
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            On July 5, 2019, Plaintiff Cameron Shaw filed the instant case against Defendant Sparky’s
                                  14   Restaurant Company, asserting violations of the Americans with Disabilities Act. (Dkt. No. 1.)
                                  15   On July 26, 2019, Defendant filed an “Application Pursuant to Civil Code Section 55.54 for Stay
                                  16   and Early Evaluation Conference.” (Dkt. No. 7.) It appears the application was filed by
                                  17   Defendant, not an attorney.1 On July 31, 2019, Plaintiff filed his opposition, on the ground that
                                  18   California Civil Code § 55.54 is “preempted to the extent that it imposes any additional procedural
                                  19   hurdles to a plaintiff bringing a claim under the ADA.” (Dkt. No. 10 at 1 (quoting O’Campo v.
                                  20   Chico Mall, LP, 758 F. Supp. 2d 976, 984 (E.D. Cal. 2010).) Additionally, Plaintiff points out that
                                  21   General Order 56 already stays discovery and requires the parties to engage in early resolution.
                                  22   (Id. at 2.)
                                  23            The Court DENIES Defendant’s motion. First, Defendant’s motion is improper as it was
                                  24   filed by Defendant, rather than counsel. Because Defendant is a company, it cannot appear in
                                  25   federal court except by counsel. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993).
                                  26   Second, “[t]he ADA preempts section 55.54 insofar as it imposes additional procedural hurdles to
                                  27

                                  28   1
                                           As of August 19, 2019, Defendant is represented by counsel. (See Dkt. No. 12.)
                                   1   litigate accessibility claims.” Johnson v. Magganas, Case No. 17-cv-3075-SBA, 2018 U.S. Dist.

                                   2   LEXIS 42956, at *3 (N.D. Cal. Mar. 15, 2018); see also Johnson v. Chae, Case No. 17-cv-1162-

                                   3   SVK, 2017 U.S. Dist. LEXIS 76834, at *2 (N.D. Cal. May 19, 2017) (same); Johnson v. GDRR

                                   4   Props., LLC, Case No. 16-cv-5839-LHK, 2016 U.S. Dist. LEXIS 176156, at *2 (N.D. Cal. Dec.

                                   5   20, 2016) (“several courts in the Ninth Circuit have held that § 55.54(b)’s stay and early neutral

                                   6   evaluation provisions cannot be applied to ADA claims because those procedures are preempted

                                   7   by the ADA”).

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 19, 2019
                                                                                             __________________________________
                                  10                                                         KANDIS A. WESTMORE
                                  11                                                         United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
